DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Frantz (Reg. No. 42,553) on June 30, 2022.
1.	 In Claim 18, line 1
	“A computer program product” should be changed to: -- A non-transitory computer program product --
2.	 In Claim 19, line 4
	 “computer readable memories” should be changed to: -- non-transitory computer readable memories --
3.	 In Claim 19, line 7
	 “computer readable memories” should be changed to: -- non-transitory computer readable memories --
Please make the following corrections to eliminate minor typographical errors and antecedent basis issues.
1.	 In Claim 1, line 9
	 “the computer system, the digitally-recorded conversations” should be changed to: -- a computer system, the plurality of digitally-recorded conversations --
2.	 In Claim 1, lines 11-12
“the utterance(s) within the grouped conversations” should be changed to: -- utterance(s) within the grouped plurality of digitally-recorded conversations --
3.	 In Claim 1, line 21
	“the identified” should be changed to: -- the selected --
4.	 In Claim 1, lines 22-23
“as the foregoing conversation” should be changed to: -- as foregoing conversation --
5.	 In Claim 5, lines 2-3
	 “encoded embeddings” should be changed to: -- encoded sentence embeddings --
6.	 In Claim 6, line 1
“wherein the dimensionality” should be changed to: -- wherein dimensionality --
7.	 In Claim 7, line 1
	“wherein the dimensionality” should be changed to: -- wherein dimensionality --
8.	 In Claim 16, line 2
“on the candidate labels” should be changed to: -- on candidate labels --
9.	 In Claim 17, line 3
	 “to the clusters” should be changed to: -- to clusters --
10.	 In Claim 18, line 13
	“the digitally-recorded conversations” should be changed to: -- the plurality of digitally-recorded conversations --
11.	 In Claim 18, line 15
“select the utterance(s) within the grouped conversations” should be changed to: -- select utterance(s) within the grouped plurality of digitally-recorded conversations --
12.	 In Claim 18, line 22
	“the identified” should be changed to: -- the selected --
13.	 In Claim 18, lines 23-24
“as the foregoing conversation” should be changed to: -- as foregoing conversation --
14.	 In Claim 19, line 15
“the digitally-recorded conversations” should be changed to: -- the plurality of digitally-recorded conversations --
15.	 In Claim 19, line 17
	“the utterance(s) within the grouped conversations” should be changed to: -- utterance(s) within the grouped plurality of digitally-recorded conversations --
16.	 In Claim 19, line 24
	“the identified” should be changed to: -- the selected --
17.	 In Claim 18, lines 25-26
“as the foregoing conversation” should be changed to: -- as foregoing conversation --


Allowable Subject Matter
1.	Claims 1-19 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-19 uniquely identify a system and method for estimation of interlocutor intents and goals in turn-based electronic conversational flow. 
The closest prior art made of record is Larcheveque et al. (US 20110238408 A1), Deshmukh et al. (US 20130339021 A1) and Gruber et al. (US 20150348551 A1)
The cited reference (Larcheveque) teaches Semantic clustering techniques are described. In various implementations, a conversational agent is configured to perform semantic clustering of a corpus of user utterances. Semantic clustering may be used to provide a variety of functionality, such as to group a corpus of utterances into semantic clusters in which each cluster pertains to a similar topic. These clusters may then be leveraged to identify topics and assess their relative importance, as for example to prioritize topics whose handling by the conversation agent should be improved. A variety of utterances may be processed using these techniques, such as spoken words, textual descriptions entered via live chat, instant messaging, a website interface, email, SMS, a social network, a blogging or micro-blogging interface, and so on.
The cited reference (Deshmukh) teaches techniques, an apparatus and an article of manufacture identifying one or more utterances that are likely to carry the intent of a speaker, from a conversation between two or more parties. A method includes obtaining an input of a set of utterances in chronological order from a conversation between two or more parties, computing an intent confidence value of each utterance by summing intent confidence scores from each of the constituent words of the utterance, wherein intent confidence scores capture each word's influence on the subsequent utterances in the conversation based on (i) the uniqueness of the word in the conversation and (ii) the number of times the word subsequently occurs in the conversation, and generating a ranked order of the utterances from highest to lowest intent confidence value, wherein the highest intent value corresponds to the utterance which is most likely to carry intent of the speaker.
 The cited reference (Gruber) teaches systems and processes are disclosed for handling a multi-part voice command for a virtual assistant. Speech input can be received from a user that includes multiple actionable commands within a single utterance. A text string can be generated from the speech input using a speech transcription process. The text string can be parsed into multiple candidate substrings based on domain keywords, imperative verbs, predetermined substring lengths, or the like. For each candidate substring, a probability can be determined indicating whether the candidate substring corresponds to an actionable command. Such probabilities can be determined based on semantic coherence, similarity to user request templates, querying services to determine manageability, or the like. If the probabilities exceed a threshold, the user intent of each substring can be determined, processes associated with the user intents can be executed, and an acknowledgment can be provided to the user.
The cited references fails to disclose access a corpus having a plurality of digitally-recorded conversations of text-based interlocutory conversations, wherein each recorded conversation model contains a structure with conversation nodes and paths and slots for annotations that will be automatically extracted; group the digitally-recorded conversations into clusters according to similarity; select the utterance(s) within the grouped conversations that mostly likely embody a specific party's stated goal or intent; create a set of candidate intent names for each cluster based upon each intent utterance in each conversation in each cluster; rate each candidate intent or goal for each intent, for each goal name, or for both intent and goal; select a most likely candidate intent or goal name; and output the identified intent(s), goal(s), or a combination of intent(s) and goal(s) in a digital model for use in Al training data such as the foregoing conversation automation platform embodiments or other platforms. As a result, and for these reasons, Examiner indicates Claims 1-19 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677